Citation Nr: 0630371	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-23 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected disabilities of the right foot, including hallux 
valgus, sesamoiditis and plantar fasciitis, currently rated 
as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected disabilities of the left foot, including hallux 
valgus, sesamoiditis and plantar fasciitis, currently rated 
as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had verified active service from October 1981 to 
April 1999, after a previous four-year period of active 
service, the dates of which have not been verified.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO increased the rating for the 
service-connected right and left foot disabilities to 30 
percent for each foot, and recharacterized the service-
connected bilateral foot disability to include plantar 
fasciitis, sesamoiditis and hallux valgus.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's service-
connected plantar fasciitis, sesamoiditis, and hallux valgus 
of the right and left feet are manifested by pain and 
tenderness, producing an overall severe disability picture of 
each foot.  

2.  The evidence of record shows that the veteran's service-
connected hallux valgus of the right and left feet are 
neither severe, equivalent to amputation of the great toe, 
nor status post resection of the metatarsal head. 

3.  The veteran's service-connected bilateral plantar 
fasciitis is no more than moderately severe in degree; and 
the veteran's service-connected sesamoiditis is no more than 
moderately disabling.

4.  The veteran's service-connected bilateral foot 
disabilities of plantar fasciitis and sesamoiditis are not 
productive of pes cavus, malunion or nonunion of the tarsal 
or metatarsal bones; and the severity of the veteran's 
planter fasciitis is no more than moderately severe, overall 
disability does not rise to the level of loss of use of 
either foot.

CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a combined 
rating in excess of 30 percent for the service-connected 
right foot disabilities of plantar fasciitis, sesamoiditis 
and hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.25, 4.40, 4.45, 
4.71a, Diagnostic Codes 5280, 5284 (2006).

2.  The schedular criteria for the assignment of a combined 
rating in excess of 30 percent for the service-connected left 
foot disabilities of plantar fasciitis, sesamoiditis and 
hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5280, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In November 2000, March 2002 and December 2004 letters, the 
RO informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of a detailed April 2004 statement of the case (SOC) and 
April 2005 supplemental statement of the case (SSOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore find that appropriate notice has been 
given in this case.  Further, the claims file reflects that 
the April 2004 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2006).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim is 
being denied, and since this is an increased rating claim, 
the issues of initial disability rating and effective date 
are not for application at this time, so there can be no 
possibility of any prejudice to the veteran.

II.  Increased Ratings

The veteran asserts that his service-connected plantar 
fasciitis, service-connected sesamoiditis, and service-
connected hallux valgus are separately ratable disabilities.  
The veteran further asserts that if the RO treated the 
disabilities separately, that separate 30 percent ratings 
would be warranted for the severe plantar fasciitis and for 
the severe sesamoiditis, in addition to the assignment of a 
separate rating for the hallux valgus.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Under 38 C.F.R. § 4.31 (2006), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2006).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination and reduction on normal 
excursions of movements, including pain on movement of a 
joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held that 
a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
4.40 and 4.45 should be considered in conjunction only with 
diagnostic code predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

At VA examinations in May 2002 and February 2005, the veteran 
continued to complain of severe pain both in the ball of his 
foot and in his heel.  The veteran described severe pain in 
the morning with weight bearing and with extended walking or 
standing.  The pain radiated from his forefeet to his heels 
on the plantar surface.  The veteran indicated that his 
activities have been limited, such that he could no longer 
run, jump, jog or play any physical sports, and he was unable 
to walk at the mall.  The veteran used fitted orthotics and 
Motrin to control pain.  The veteran also used a cane to aid 
in ambulation.  

At the May 2002 examination, the veteran had an obvious limp.  
He did not push off from the toes when he walked; rather, he 
raised his entire foot.  He explained that a push-off from 
the toes would severely exacerbate the pain under his first 
metatarsophalangeal joint.  The veteran demonstrated tight 
Achilles tendons.  Dorsiflexion of the left ankle was 0 
degrees; dorsiflexion of the right ankle was 5 degrees.  
There was no acute pain, tenderness, or swelling about either 
ankle.  Achilles tendon areas were nontender.  There was 
discomfort to firm palpation about the entire heel area, but 
especially on the plantar center aspect and the anterior 
aspect of each heel.  With forced dorsiflexion of the ankles, 
the veteran did have pain in the arch area of both feet.  He 
was exquisitely tender to palpation of the sesamoid bones 
under each first metatarsal head on the plantar aspect of the 
foot.  There was no restriction of motion of any of the MTP 
joints of the IP joints of the toes.  Feet were warm 
bilaterally.  Peripheral pulses were 2+.  DTR's were 2+.  
Babinskis were flexor plantar bilaterally.  The diagnosis was 
chronic bilateral plantar fasciitis and chronic bilateral 
sesamoiditis.  

At the February 2005 examination, range of motion of the 
ankles included dorsiflexion to 20 degrees, plantar flexion 
to 45 degrees, inversion to 30 degrees, eversion to 20 
degrees, abduction to 10 degrees and adduction to 20 degrees, 
with no pain.  There was no edema, no tenderness, swelling or 
redness to the Achilles tendon bilaterally to palpation.  

Inspection of the feet revealed that nail beds were well 
adhered, with no onychomycosis.  Mild hallux valgus was noted 
bilaterally with no bunions or hammertoes.  There was no claw 
toe, corns or calluses.  The feet were neurovascularly 
intact, warm an dry, without edema.  Capillary refill was 
less than two seconds, with normal arches.  There was no pes 
varus or valgus bilaterally.  There was tenderness to the 
first metatarsal head, mid arch and heel over the plantar 
aspect of the feet bilaterally.  Feet were warm bilaterally.  
Peripheral pulses were 2+.  Deep tendon reflexes were 2+.  
Babinski was flexor plantar bilaterally.  X-rays of the feet 
revealed no significant degenerative changes of the feet.  
Plantar tissues appeared normal and there was no evidence for 
calcaneal heel spur except hallux valgus deformities.  The 
diagnosis was chronic bilateral plantar fasciitis, bilateral 
feet with a history of bilateral sesamoiditis, no current 
degenerative changes or calcaneal bone spur or enlargement of 
the sesamoid bones were noted in the current x-ray study.  
The examiner did note a loss in range of motion in the feet 
by 10 degrees bilaterally predominantly due to pain and to 
lesser extent to fatigability, weakness, and lack of 
endurance after repetitive movements.  Hallux valgus 
deformities were also included in the diagnosis.  

Also of record is a VA podiatry outpatient clinic note from 
February 2001 indicating a diagnosis of chronic bilateral 
plantar fasciitis and chronic bilateral sesamoiditis.  

38 C.F.R. § 4.71a provides for rating the foot under 
Diagnostic Codes 5276 (acquired flatfoot), 5277 (bilateral 
weak foot), 5278 (claw foot/pes cavus), 5289 (metatarsalgia), 
5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer 
toe), 5283 (malunion or nonunion of the tarsal or metatarsal 
bones), and 5284 (other foot injuries).  

Diagnostic Code 5276 provides a 30 percent rating for 
pronounced unilateral acquired flatfoot.  A 50 percent rating 
is assigned for pronounced bilateral flatfoot.  Lower ratings 
are assigned for acquired flat foot that is mild, moderate, 
or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

Diagnostic Code 5277 provides for a 10 percent rating for 
bilateral week feet, a symptomatic condition secondary to 
many constitutional condition, characterized by atrophy of 
the musculature, disturbed circulation, and weakness.  38 
C.F.R. § 4.71a, Diagnostic Code 5277 (2006).

Under diagnostic code 5278, a 10 percent rating is warranted 
for acquired claw foot (pes cavus), bilateral or unilateral, 
with the great toe dorsiflexed, some limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads. A 
20 percent rating is assigned for unilateral and a 30 percent 
rating for bilateral claw foot with all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 30 percent rating is assigned for 
unilateral and 50 percent for bilateral claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2006).

Diagnostic code 5279 provides a 10 percent rating for 
metatarsalgia, anterior (Morton's disease) unilateral or 
bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2006).

10 percent ratings are assigned for hallux valgus unilateral, 
operated with resection of metatarsal head under diagnostic 
code 5280 and for hallux rigidus, unilateral, severe, under 
diagnostic code 5281.  38 C.F.R. § 4.71a, Diagnostic Code 
5280 (2006).

Under diagnostic code 5282 a 10 percent rating is assigned 
for hammertoe, all toes, unilateral without claw foot.  38 
C.F.R. § 4.71a, Diagnostic Code 5281 (2006).

Malunion of or nonunion of the tarsal or metatarsal bones 
under Diagnostic Code 5283 warrants ratings as follows: 10 
percent when moderate; 20 percent when moderately severe; and 
30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5283 (2006).

Diagnostic code 5284 provides ratings for "other" foot 
injuries as follows: 10 percent when moderate; 20 percent 
when moderately severe; and 30 percent when severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  

Ratings under Diagnostic Codes 5283 and 5284 provide for the 
assignment of a 40 percent rating with actual loss of use of 
the foot.  See "Note" under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5283, 5284 (2006).

Importantly, 38 C.F.R. § 4.68 (the amputation rule) mandates 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation assignable 
under Diagnostic Code 5165.

As noted above, the veteran asserts that he has three 
separately ratable disabilities of each foot; and as such, 
the veteran feels that each disability (hallux valgus, 
sesamoiditis, and plantar fasciitis) should be assigned 
separate ratings that, when combined with each other, would 
result in an overall rating in excess of the combined 30 
percent rating currently assigned under Diagnostic Code 5284 
for "severe foot injury."

After a careful review of the medical evidence of record, as 
well as consideration of the amputation rule and the rule 
against pyramiding, as noted hereinbelow, the Board finds 
that a rating in excess of 30 percent is not applicable for 
either foot.  

The Board agrees with the veteran that his service-connected 
disabilities of hallux valgus, sesamoiditis, and plantar 
fasciitis affect three different and distinct areas of his 
feet.  Specifically, the medical evidence shows that the 
plantar fasciitis affects the veteran's plantar fascia, which 
connects the bottom of the heel bones to the ball of the 
foot.  Sesamoiditis involves the sesamoid bones of the big 
toe, which affects the forefoot.  Hallux valgus affects the 
toes.  Nevertheless, the symptoms of pain, tenderness and 
inflammation affect all three disabilities, and the medical 
evidence of record does not clearly separate out which 
manifestations are attributable to which disabilities.  For 
example, the examinations of record point out that the 
veteran has foot pain due to hallux valgus, sesamoiditis and 
plantar fasciitis.  The examiners do not, however, attempt to 
define which manifestations of each foot disability produce 
what percentage of the overall disability picture.  

Importantly, pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(2006).  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14(2006).

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

Thus, the initial question to be answered in this case is 
whether rating the veteran's plantar fasciitis, sesamoiditis, 
and hallux valgus separately would violate the rule against 
pyramiding under 38 C.F.R. § 4.14 (2006).  An argument can be 
made that the pain, swelling, inflammation and tenderness of 
the feet cannot be attributed to any one of the three 
service-connected disabilities.  Or, put another way, the 
veteran's foot pain due to plantar fasciitis cannot be 
disassociated with the pain due to the sesamoiditis and/or 
hallux valgus.  At VA examinations, pain is noted throughout 
the feet, and the doctor does not attempt to pinpoint which 
disability is causing what pain.  To do so would likely be 
speculative, because undoubtedly, the pain manifestation of 
each foot disability would naturally overlap, to at least 
some degree.  Thus, we could argue that rating the 
disabilities separately would amount to rating the same 
manifestations twice, under different rating codes, which 
would amount to compensating the veteran twice for the same 
symptomatology, violating the rule against pyramiding.  See 
38 C.F.R. § 4.68 (2006).  

Nevertheless, assuming arguendo that the assignment of 
separate ratings for the veteran's service-connected hallux 
valgus, plantar fasciitis and sesamoiditis did not violate 
the rule against pyramiding, the Board finds that the 
severity of the disabilities, when rated separately, does not 
support the assignment of separate diagnostic codes that, 
when combined under 38 C.F.R. § 4.25, would be greater than 
the single 30 percent rating currently assigned under 
Diagnostic Code 5284, as noted hereinbelow.  

With regard to the service-connected hallux valgus, the 
medical evidence of record does not show that the hallux 
valgus of either foot is severe, equivalent to amputation of 
the great toe, or that the veteran's hallux valgus is status 
post resection of the metatarsal head.  As such, a separate 
compensable rating for the service-connected hallux valgus is 
not for application under 38 C.F.R. § 4.71a, Diagnostic Code 
5280.  

Turning now to the sesamoiditis, the Board notes that this 
disability is not specifically listed in the rating schedule, 
and thus, must be rated by analogy to a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2006).  Thus, if rating 
the disabilities of hallux valgus, sesamoiditis and plantar 
fasciitis separately, and applying the symptomatology of the 
sesamoiditis to the rating schedule, the Board finds that the 
criteria are met for the assignment of a 10 percent rating, 
but no higher, either under 38 C.F.R. § 4.71a, Diagnostic 
Code 5278, 5279 or 5284.  Under Diagnostic Code 5278, a 
single 10 percent rating is assigned for unilateral or 
bilateral pes cavus where the great toe is dorsiflexed with 
some limitation of dorsiflexion at the ankle, and definite 
tenderness at the metatarsal heads.  A rating in excess of 10 
percent requires a showing of all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia and marked tenderness under 
metatarsal heads.  While tenderness under the first 
metatarsal head is demonstrated, the remaining manifestations 
necessary to warrant a rating in excess of 10 percent under 
Diagnostic Code 5278 are not shown on examination.  

Under Diagnostic Code 5279, anterior metatarsalgia (Morton's 
disease) warrants a maximum 10 percent rating, whether 
unilateral or bilateral.  Thus, a rating in excess of 10 
percent is not applicable under 38 C.F.R. § 4.71a, Diagnostic 
Code 5279.  

Finally, a rating in excess of 10 percent under Diagnostic 
Code 5284 for the service-connected sesamoiditis is not 
assignable because the evidence does not demonstrate that the 
service-connected sesamoiditis is more than moderate in 
degree.  Examinations in May 2002 and February 2005 noted 
extreme tenderness in the area of the sesamoid bones; 
however, x-ray studies from February 2005 revealed no 
enlargement of the sesamoid bones.  Moreover, there was no 
claw toe, no corns or calluses noted on examination.  
Swelling was not noted on examinations.  Thus, the severity 
of the service-connected sesamoiditis, when separated from 
the overall foot disability has not been shown to be any more 
than moderate in degree.  As such a rating excess of 10 
percent for sesamoiditis only, under Diagnostic Code 5284, is 
not for application.  

The Board also finds that a rating in excess of 10 percent is 
not for application under 38 C.F.R. § 4.71a, Diagnostic Code 
5283 because neither malunion nor nonunion of the tarsal or 
metatarsal bones is demonstrated.  Likewise, other diagnostic 
codes pertaining to the foot either do not apply in the case, 
or they do not provide for a rating in excess of 10 percent.

Turning now to the service-connected plantar fasciitis, the 
Board finds that the medical evidence in this case tends to 
show that most of the veteran's pain and other symptomatology 
is likely derived from the plantar fasciitis, as that 
disability affects a greater portion of each foot.  
Examinations of May 2002 and February 2005 noted the 
veteran's complaints of severe pain mostly in the heel and 
arch area of the feet.  The veteran demonstrated tight 
Achilles tendons.  Specifically, the diagnosis at the 
February 2005 VA examination revealed chronic bilateral 
plantar fasciitis, with a history of bilateral sesamoiditis, 
but no current degenerative changes of calcaneal bone spur or 
enlargement of sesamoid bones noted on current x-ray studies.  
Thus, the Board concludes that the most seriously disabling 
of the three aforementioned service-connected foot 
disabilities is the bilateral plantar fasciitis.  

Thus, the Board finds that the veteran's plantar fasciitis, 
when separated from the overall foot disability, is no more 
than moderately severe in degree, based on the veteran's 
complaints of pain and restricted activities, as well as the 
use of a cane.  Additionally, tenderness in the arch and heel 
areas of both feet has consistently been noted on 
examinations.  Thus, a 20 percent rating would be warranted 
if the veteran's service-connected plantar fasciitis was 
independently rated under Diagnostic Code 5284.  The Board 
finds, however, that the objective findings on VA 
examinations are not consistent with the veteran's subjective 
complaints of pain.  There were no bunions, hammertoes, claw 
toe, corns or calluses.  Neurovascularly, the feet were 
intact, warm and dry, without edema.  There was no pes varus 
or valgus bilaterally.  In light of the foregoing, the Board 
finds that the veteran's service-connected plantar fasciitis, 
when independently evaluated, does not rise to the level of 
severe; thus, if the three service-connected foot 
disabilities were rated separately, a separate 30 percent 
rating would not be assignable for the service-connected 
plantar fasciitis under Diagnostic Code 5284.  

Likewise, as with the service-connected sesamoiditis, the 
veteran's plantar fasciitis is not productive of all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia and/or marked 
tenderness under metatarsal heads.  Thus a 30 percent rating 
is not for application under Diagnostic Code 5278.  
Additionally, marked contraction of the plantar fascia with 
dropped forefoot, all toes hammer, callosities or marked 
varus deformity has not been demonstrated.  Thus, a 50 
percent rating under Diagnostic Code 5278 is not for 
application.  Moreover, a 30 percent rating would not apply 
under Diagnostic Code 5283 because neither nonunion nor 
malunion of the tarsal or metatarsal heads is not shown.  
There is no other diagnostic code pertaining to the feet 
which affords a rating in excess of 10 percent.  

To summarize, the veteran has three service-connected 
disabilities.  It can be argued that rating each separately 
results in pyramiding, and thus, a single disability rating 
is properly assigned for each foot.  Nevertheless, the 
veteran has argued that each of his service-connected foot 
disabilities have separate and distinct manifestations such 
that they should be rated separately.  However, as the Board 
has demonstrated herein, if each of the three service-
connected bilateral foot disabilities were rated separately, 
they would not combine, under 38 C.F.R. § 4.25, to produce an 
overall rating greater than the currently assigned 30 percent 
assigned.  As noted above, the Board finds that the service-
connected hallux valgus, when rated independently, warrants a 
noncompensable rating.  The service-connected sesamoiditis, 
when rated independently, warrants no more than a 10 percent 
rating, and the service-connected plantar fasciitis warrants 
no more than a 20 percent rating.  When the 20 percent rating 
is combined with the 10 percent rating, and the 
noncompensable rating, under 38 C.F.R. § 4.25, the overall 
combined rating is 28, which rounds up to 30 percent.  

The RO determined, and the Board agrees, that the veteran's 
overall disability picture, with regard to his feet, is that 
of severe.  The Board agrees that these disabilities, when 
viewed in the aggregate, present an overall picture of severe 
foot injuries warranting the maximum 30 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  The Board's 
review of other possible diagnostic codes does not permit 
assignment of a rating in excess of 30 percent.

The current 30 percent rating for the service-connected 
bilateral foot disabilities, in the aggregate, under 38 
C.F.R. § 4.71a, Diagnostic Code 5284 for a severe foot injury 
and is the maximum rating assignable under Diagnostic Code 
5284 absent loss of use of the foot.  A Note to Diagnostic 
Code 5284 provides that with actual loss of use of the foot, 
a 40 percent rating may be assigned.

As noted above, there is no other code which provides a 
rating in excess of 30 percent in this case.  In sum, to 
warrant a higher rating, the veteran would essentially have 
to show loss of use of the foot, for which a 40 percent 
rating is assignable.  Although the veteran has a severe 
bilateral foot disability, loss of use of either foot has 
never been demonstrated.  

The Board has taken into account functional loss due to pain; 
however, a higher rating based on functional loss due to pain 
is not warranted, as the veteran is receiving the maximum 
schedular rating under diagnostic code 5284, which, in this 
case, takes into account the veteran's additional functional 
loss due to pain.  38 C.F.R. § 4.71a; Johnston v. Brown, 10 
Vet. App. 80 (1997); See also VAOPGCPREC 9-98 (August 14, 
1998) (Depending on the nature of the foot injury, Diagnostic 
Code 5284 may involve limitation of motion and therefore 
require consideration under sections 4.40 and 4.45).  

In conclusion, there is no evidence of record, other than the 
appellant's contentions, that his current bilateral hallux 
valgus, sesamoiditis, and/or plantar fasciitis warrant a 
combined rating in excess of 30 percent, either when rated as 
one disability, or rated as three separate disabiities.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Thus, after a careful review of the record, 
the Board finds that the preponderance of the evidence is 
against a rating in excess of 30 percent for each foot for 
the veteran's service-connected bilateral hallux valgus, 
sesamoiditis and/or plantar fasciitis.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  


ORDER

An increased rating in excess of 30 percent for the service-
connected disabilities of the right foot, including hallux 
valgus, sesamoiditis, and plantar fasciitis is denied.  

An increased rating in excess of 30 percent for the service-
connected disabilities of the left foot, including hallux 
valgus, sesamoiditis, and plantar fasciitis is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


